Exhibit 10.13
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended Employment Agreement (the “Agreement”) is entered into
effective as of December 31, 2008 (the “Amended Effective Date”), by and between
Eugene A. Hall, an individual (“Executive”) and Gartner, Inc., a Delaware
corporation (the “Company”) and amends and restates the employment agreement
entered into on February 15, 2007, effective as of January 1, 2007 (the
“Original Effective Date”), by the Company and Executive.
     1. Employment. Executive will serve as Chief Executive Officer of the
Company for the Employment Term specified in Section 3 below. Executive will
report solely to the Board of Directors (the “Board”) and will render such
services consistent with the foregoing role as the Board may from time to time
direct. Executive’s office will be located at the executive offices of the
Company in Stamford, Connecticut. Executive may (i) serve on corporate, civic or
charitable boards or committees and (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, to the extent that such
activities are (x) consistent with the Company’s policies (as applicable) or
(y) disclosed to the Board and the Board determines in good faith that such
activities do not interfere with the performance of Executive’s responsibilities
hereunder.
     2. Board of Directors. The Executive is currently a member of the Board,
and during the Employment Term, the Company will, in good faith, include
Executive on the Company’s slate of nominees to be elected to the Board at
appropriate meetings of stockholders of the Company. Upon termination of the
Employment Term for any reason, Executive will promptly resign as a director of
the Company if the Board so requests.
     3. Term. The employment of Executive pursuant to this Agreement will
continue through December 31, 2011 (the “Employment Term”), unless extended or
earlier terminated as provided in this Agreement. The Employment Term
automatically will be extended for additional one-year periods commencing on
January 1, 2012 and continuing each year thereafter, unless either Executive or
the Company gives the other written notice, in accordance with Section 14(a) and
at least sixty (60) days prior to the then scheduled expiration of the
Employment Term, of such party’s intention not to extend the Employment Term.
Upon termination of the Employment Term for any reason, Executive will promptly
resign from all positions he holds with the Company if the Board so requests.
     4. Salary. As compensation for the services rendered by Executive under
this Agreement, the Company will pay to Executive an annual base salary (“Base
Salary”) equal to $724,065, payable to Executive on a semi-monthly basis in
accordance with the Company’s payroll practices as in effect from time to time
during the Employment Term. The Base Salary will be subject to adjustment by the
Board or the Compensation Committee of the Board (the “Committee”), in the sole
discretion of the Board or such Committee, on an annual basis; provided,
however, that Executive’s Base Salary may not be decreased other than pursuant
to a reduction consistent with a general reduction of pay across the executive
staff as a group, as an economic or strategic measure due to poor financial
performance by the Company.





--------------------------------------------------------------------------------



 



     5. Bonus. In addition to Base Salary, Executive will be entitled to
participate in the Company’s executive bonus program. Executive’s annual target
bonus (the “Target Bonus”) will be 100% of Base Salary, and will be payable
based on achievement of specified Company and individual objectives. The actual
bonus paid may be higher or lower than the Target Bonus for over-or
under-achievement of Company and individual objectives, as determined by the
Committee; provided, however, that the maximum actual bonus will not exceed 200%
of Base Salary. Bonus amounts will be subject to annual adjustment by the Board
or the Committee, in the sole discretion of the Board or the Committee;
provided, however, that Executive’s Target Bonus may not be decreased without
Executive’s consent other than pursuant to a reduction consistent with a general
reduction of pay across the executive staff as a group, as an economic or
strategic measure due to poor financial performance of the Company. To receive a
bonus, Executive must be an employee at the time bonuses are paid to executives.
     6. Executive Benefits.
          (a) Equity Grants. On February 15, 2007, and no later than ten
(10) days following the first market trading day of the first open trading
window for Company executives under the Company’s insider trading policy on or
after January 1 each year thereafter during the Employment Term, Executive will
be granted equity-based incentive awards settled in Common Stock of the Company
(collectively, the “Incentive Awards”), provided that Executive must be an
employee at the time Incentive Awards are scheduled to be granted. The Incentive
Awards granted in 2007 will have an aggregate value of $5,594,050 on the date of
grant, as determined by (a) using the Black-Scholes-Merton valuation method for
stock appreciation rights and the fair market value of the Company’s Common
Stock for restricted stock units, or such other valuation method as the
Committee may use to value equity-based incentive awards, and (b) assuming that
the number of the restricted stock units initially granted in 2007 will not be
adjusted during such year, as discussed in clause (i) below. The Incentive
Awards granted in 2008 and later years will have an aggregate value on the date
of grant (using the methods described in the preceding sentence) that is no less
than the result of $7,000,000 minus the sum of the Base Salary and Target Bonus
for the year of grant. Executive’s entitlement to be granted the Incentive
Awards for any given year under this Agreement shall accrue as of January 1 of
such year. Except as otherwise provided herein, the Incentive Awards will be
granted on terms consistent with the Company’s 2003 Long Term Incentive Plan
(the “Plan”). Each year’s Incentive Awards will be divided among:
               (i) Restricted Stock Units. Each year during the Employment Term,
all or a portion of the aggregate value of the Incentive Awards may, as
determined by the Committee, be in the form of restricted stock units, with a
par value purchase price. During each year of the Employment Term, the number of
restricted stock units initially granted to Executive will be based upon an
assumption that specified Company objectives will be achieved during such year.
The restricted stock units granted to Executive each year may be adjusted so as
to be higher or lower than the number of restricted stock units initially
granted in such year by reason of over-or under-achievement during such year of
such specified Company objectives, as determined by the Committee. Upon the
vesting of a restricted stock unit, and in the sole discretion of the Company,
the Company may pay earned restricted stock units in cash, shares of Common
Stock of the Company, or in a combination thereof. Except as otherwise set forth
in

2



--------------------------------------------------------------------------------



 



this Agreement, if Executive’s employment with the Company terminates for any
reason, any portion of the restricted stock units still subject to restrictions
will be forfeited to the Company.
               (ii) Stock Appreciation Rights. Each year during the Employment
Term, all or a portion of the value of the Incentive Awards may, as determined
by the Committee, be in the form of stock appreciation rights, which upon
exercise will be settled in shares of Common Stock of the Company. Executive
will have the right to exercise such stock appreciation right upon its vesting,
and will receive the excess, if any, of the value of a share of Common Stock of
the Company on the date of exercise over the value of such share on the date of
grant.
     The 2007 Incentive Awards will be divided such that 70% of the aggregate
fair value of the Incentive Awards will be in the form of restricted stock units
(the number of which will be subject to increase or decrease based upon the
over-or under-achievement of specified Company objectives, as discussed in
clause (i) above), and 30% of the Incentive Awards will be in the form of stock
appreciation rights. The 2007 Incentive Awards will be scheduled to vest in
equal annual installments on the first four (4) annual anniversaries of the date
of grant, and all other Incentive Awards granted pursuant to this Agreement will
be scheduled to vest in four equal installments on January 1 of each year
following the date of grant, subject in each case to Executive’s continued
employment with the Company through the applicable date and subject to
achievement of any performance goals applicable to such Incentive Awards, except
as provided in Section 7. Notwithstanding the preceding sentence, if a Change in
Control occurs prior to the termination of Executive’s employment and prior to
the expiration of the Incentive Awards, then the Incentive Awards will vest in
full, all performance goals or other vesting criteria will be deemed achieved at
target levels and, with respect to stock appreciation rights, be exercisable as
to all of the covered shares, including shares as to which the stock
appreciation rights would not otherwise be exercisable, and subsequently will
expire in accordance with their terms.
          (b) Other Employee and Executive Benefits. Executive will be entitled
to receive all benefits provided to senior executives, executives and employees
of the Company generally from time to time, including medical, dental, life
insurance and long-term disability, and the executive split-dollar life
insurance, executive disability plan, and all other benefits under the Company’s
Executive Benefits program, in each case so long as and to the extent the same
exist; provided, that with respect to each such plan Executive is otherwise
eligible and insurable in accordance with the terms of such plans.
Notwithstanding the preceding sentence, Executive’s right to receive severance
payments and benefits will be only as provided in Section 7 hereof. Furthermore,
the Company will provide Executive with an automobile and driver for Executive’s
ground transportation needs during the Employment Term.
          (c) Vacation, Sick Leave, Holidays and Sabbatical. Executive will be
entitled to paid time off (“PTO”), sick leave, holidays and sabbatical in
accordance with the policies of the Company as they exist from time to time.
Executive understands that under the current policy he is entitled to
thirty-five (35) PTO days per calendar year. PTO not used during any calendar
year will roll over to the following year only to the extent provided under the
Company’s PTO policies as they exist from time to time.

3



--------------------------------------------------------------------------------



 



     7. Severance Benefits.
          (a) At Will Employment. Executive’s employment will be “at will.”
Either the Company or Executive may terminate this agreement and Executive’s
employment at any time, with or without Business Reasons, in its or his sole
discretion, upon sixty (60) days’ prior written notice of termination.
          (b) Involuntary Termination. If at any time during the term of this
Agreement (other than following a Change in Control to which Section 7(c)
applies) the Company terminates the employment of Executive involuntarily and
without Business Reasons or a Constructive Termination occurs, or if the Company
elects not to renew this Agreement upon the expiration of the Employment Term
and Executive within ninety (90) days following the expiration of the Employment
Term terminates his employment, then, subject to Executive signing and not
revoking a general release of claims against the Company and its successors
substantially in the form attached hereto as Exhibit A within the period
required by the release and in no event later than sixty (60) days following the
Termination Date, inclusive of any revocation period set forth in the release,
Executive will be entitled to receive the following:
               (i) Base Salary and PTO accrued through the Termination Date plus
continued Base Salary for a period of thirty-six (36) months following the
Termination Date. In accordance with Section 7(i) below, such payments will
commence on the first regular Company pay day at least six (6) months after the
Termination Date or, if later, at least six (6) months after the date of
Executive’s Separation from Service. This first payment will be a lump sum
representing the continuation of Executive’s Base Salary for the period
commencing on the Termination Date and concluding on such payment date.
Thereafter, the remaining payments of Base Salary will be payable in accordance
with the Company’s regular payroll schedule as in effect from time to time.
               (ii) A lump sum cash payment with respect to the accrued but
un-granted Incentive Awards pursuant to Section 6(a) above determined by
multiplying the percentage of such un-granted Incentive Awards that would have
vested pursuant to Section 7(b)(iv) below by no less than the result of
$7,000,000 minus the sum of the Base Salary and Target Bonus for the year in
which the Termination Date occurs. For purposes of illustration, if the accrued
but un-granted Incentive Awards would have vested over a four (4) year vesting
schedule, the percentage described in the preceding sentence will be
seventy-five percent (75%). In accordance with Section 7(i) below, this payment
will be made on the first regular Company pay day at least six (6) months after
the Termination Date or, if later, at least six (6) months after the date of
Executive’s Separation from Service.
               (iii) 300% of the average of Executive’s earned annual bonuses
for the three (3) fiscal years immediately preceding the year in which the
Termination Date occurs, which, in accordance with Section 7(i) below, will be
payable in a lump sum as soon as practicable following but in no event later
than thirty (30) days later than the six (6) month period commencing on the
Termination Date, or, if later, following the six (6) month period commencing on
the date of Executive’s Separation from Service, plus any earned but unpaid
bonus from the prior fiscal year, which will be paid at the same time as bonuses
for such fiscal year are paid to the other Company executives.

4



--------------------------------------------------------------------------------



 



               (iv) Thirty-six (36) months’ continued vesting under all
Incentive Awards and any other outstanding stock options and other equity
arrangements subject to vesting and held by Executive other than the restricted
stock award granted to Executive on August 16, 2004 pursuant to which Executive
received 500,000 shares of restricted stock subject to certain performance-based
criteria (the “Restricted Stock Award”) (and in this regard, all such stock
appreciation rights and other exercisable rights held by Executive will remain
exercisable for thirty (30) days following the last day of the thirty-six
(36) month continued vesting period, subject to the maximum term of the award).
Notwithstanding the foregoing, with respect to each performance-based restricted
stock unit award or other equity compensation award subject to achievement of
performance-based criteria (each a “Performance-Based Equity Award”) other than
the Restricted Stock Award, Executive will be entitled to thirty-six
(36) months’ continued vesting only if and to the extent that the
performance-based criteria applicable to the Performance-Based Equity Award is
achieved during the award’s performance period, as determined by the
Compensation Committee in accordance with the terms and conditions of the 2003
Long-Term Incentive Plan (or such other Company stock plan under which the award
was granted) and the award agreement entered into by and between the Company and
Executive. For purposes of clarity, the thirty-six (36) months’ continued
vesting to which Executive is entitled will be measured from the Termination
Date and not from the date that achievement of the applicable performance-based
criteria is determined. Notwithstanding anything to the contrary herein or in
any award agreement evidencing the Incentive Awards and any other outstanding
stock options or other equity arrangements, to the extent such awards are
considered “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) and in
accordance with Section 7(i) below, the awards otherwise payable during the
period beginning on the Termination Date and ending on the date that is six
(6) months following the Termination Date or, if later, six (6) months following
the date of Executive’s Separation from Service, instead will be paid on the
date six (6) months and one (1) day following the later of the Termination Date
or the date of Executive’s Separation from Service. Thereafter, each such award
shall be paid in accordance with the vesting schedule applicable to such award.
               (v) reimbursement for premiums incurred to continue group health
benefits (or, at the Company’s election, to obtain substantially similar health
benefits through a third party carrier) for thirty-six (36) months for
Executive, his spouse and any children, provided the Executive makes the
appropriate health continuation election pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). The Company will make payments
under this clause (v) on a monthly basis.
               (vi) no other compensation, severance or other benefits, except
only that this provision will not limit any benefits otherwise available to
Executive under Section 7(c)(ii) in the case of a Change in Control.
Notwithstanding the foregoing, if Executive violates in a material respect the
provisions set forth in Section 12, Executive no longer will be entitled to
receive any severance payments and benefits and Executive’s outstanding
Incentive Awards and other stock options and equity arrangements will expire
immediately.

5



--------------------------------------------------------------------------------



 



          (c) Change in Control.
               (i) Benefits. If during the term of this Agreement a “Change in
Control” occurs, then Executive will be entitled to receive the following:
(A) Base Salary and PTO accrued though the date of the Change in Control plus an
amount equal to three (3) years of Executive’s Base Salary as then in effect,
payable immediately upon the Change in Control, (B) an amount equal to three (3)
times Executive’s Target Bonus for the fiscal year in which the Change in
Control occurs (as well as any earned but unpaid bonus from the prior fiscal
year, such bonus not to be multiplied by three (3)), all payable immediately
upon the Change in Control, and (C) (a) for at least three (3) years following
the date of the Change in Control (even if Executive ceases employment),
continuation of group health benefits at the Company’s cost pursuant to the
Company’s standard programs as in effect from time to time (or at the Company’s
election substantially similar health benefits as in effect at the Termination
Date (if applicable), through a third party carrier) for Executive, his spouse
and any children, and (b) thereafter, to the extent COBRA will be applicable,
continuation of health benefits for such persons at Executive’s cost, for a
period of eighteen (18) months or such longer period as may be applicable under
the Company’s policies then in effect, provided the Executive makes the
appropriate COBRA election and payments, and (D) no other compensation,
severance or other benefits. Anything to the contrary herein notwithstanding, in
the event of a Change in Control, the Executive’s Incentive Awards will
automatically vest as provided in Section 6(a). Additionally, any Incentive
Awards accrued but un-granted pursuant to Section 6(a) will be granted to
Executive prior to the Change in Control. Further, payments for continuing group
health benefits made by the Company pursuant to Section 7(c)(i)(C) above will be
made directly by the Company to the applicable insurer and/or administrator when
premiums for such coverage are due in accordance with the terms and conditions
of the applicable insurance policy or administrative services agreement (subject
to the grace period permitted under Section 1.409 A-3(d) of the Treasury
Regulations under Section 409A and provided that under no circumstances will
Executive be permitted, directly or indirectly, to designate the taxable year in
which payments for continuing coverage are made by the Company).
               (ii) Additional Payments by the Company.
               (A) If any payment or benefit Executive would receive pursuant to
Section 7(c)(i) or otherwise (collectively, the “Payment”) would (x) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (y) be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties payable with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Executive will be entitled to receive from the
Company an additional payment (the “Gross-Up Payment,” and any iterative
payments pursuant to this paragraph also will be “Gross-Up Payments”) in an
amount that will fund the payment by Executive of any Excise Tax on the Payment,
as well as all income and employment taxes on the Gross-Up Payment, any Excise
Tax imposed on the Gross-Up Payment and any interest or penalties imposed with
respect to income and employment taxes imposed on the Gross-Up Payment.
               (B) Subject to the provisions of clause F below, all
determinations required to be made under this Section 7(c)(ii), including
whether an

6



--------------------------------------------------------------------------------



 



Excise Tax is payable by Executive and the amount of such Excise Tax and whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, will be
made by the Company’s independent accountants prior to the Change in Control
(the “Accounting Firm”). The Company will direct the Accounting Firm to submit
its determination and detailed supporting calculations to both the Company and
Executive within fifteen (15) calendar days after the date of the Change in
Control or the date of Executive’s termination of employment, if applicable, and
any other such time or times as may be requested by the Company or Executive. If
the Accounting Firm determines that any Excise Tax is payable by Executive, the
Company will pay the required Gross-Up Payment to Executive within five
(5) business days after receipt of such determination and calculations. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it will,
at the same time as it makes such determination, furnish Executive with an
opinion that he has substantial authority not to report any Excise Tax on his
federal, state, local income or other tax return. Any determination by the
Accounting Firm as to the amount of the Gross-Up Payment will be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to clause F below and Executive thereafter is
required to make a payment of any Excise Tax, the Company or Executive may
direct the Accounting Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both the Company and Executive as promptly as possible. Any such Underpayment
will be promptly paid by the Company to Executive within twenty (20) days after
receipt of such determination and calculations.
               (C) The Company and Executive will each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by clause B
above.
               (D) The federal, state and local income or other tax returns
filed by Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive will make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within twenty
(20) days thereafter pay to the Company the amount of such reduction.

7



--------------------------------------------------------------------------------



 



               (E) The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by clauses B
and D above will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within twenty (20) days after receipt from
Executive of a statement therefore and reasonable evidence of his payment
thereof.
               (F) Executive will notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of a Gross-Up Payment. Such notification will be given as promptly
as practicable but no later than thirty calendar days after Executive actually
receives notice of such claim and Executive will further apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by Executive). Executive will not pay
such claim prior to the earlier of (i) the expiration of the 30-calendar-day
period following the date on which he gives such notice to the Company and
(ii) the date that any payment of amount with respect to such claim is due. If
the Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:
               (1) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;
               (2) take such action in connection with contesting such claim as
the Company will reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and approved by the
Company, which approval will not be unreasonably withheld;
               (3) cooperate with the Company in good faith in order effectively
to contest such claim; and
               (4) permit the Company to participate in any proceedings relating
to such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this clause F,
the Company will control all proceedings taken in connection with the contest of
any claim contemplated by this clause F and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided that Executive may
participate therein at his own cost and expense) and may, at its option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a

8



--------------------------------------------------------------------------------



 



determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided, however, that if the Company directs Executive to pay the tax claimed
and sue for a refund, the Company will advance the amount of such payment to
Executive on an interest-free basis and will indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which the contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and Executive will be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
               (G) If, after the receipt by Executive of an amount advanced by
the Company pursuant to clause F above, Executive receives any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of clause F above) within twenty (20) days thereafter pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Company pursuant to clause F above, a
determination is made that Executive will not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial or refund prior to the expiration of thirty
(30) days after such determination, then such advance will be forgiven and will
not be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid pursuant to
this Section 7(c)(ii).
               (H) If, for any reason, the Accounting Firm, as defined above,
fails to act in the manner contemplated by this Section 7(c) within a reasonable
period of time, the Executive may appoint another nationally recognized
independent accounting firm with the consent of the Company (unless such consent
is unreasonably withheld or delayed), to perform all of such duties of the
Accounting Firm that are contemplated by this Section 7(c), in which event such
independent accountants will thereafter be deemed to be the “Accounting Firm”
for purposes of this Section 7(c).
               (I) Notwithstanding anything herein to the contrary, the payment
of any Gross-Up Payment or Underpayment will be made no later than the end of
Executive’s taxable year following the year in which Executive remits the taxes
covered by the Gross-Up Payment or Underpayment. For the avoidance of doubt, the
foregoing provision is not intended to extend any time period set forth in this
Section 7(c) within which any Gross-Up Payment or Underpayment must be made, but
rather is intended to ensure that any such Gross-Up Payment or Underpayment will
not be subject to the additional tax provided under Section 409A.
Notwithstanding the foregoing, if Executive is a “specified employee” within the
meaning of Section 409A on the date of Executive’s Separation from Service,
other than due to death, and a Gross-Up Payment or Underpayment would not have
been required in the absence of the benefits provided for in this Agreement in
connection with Executive’s Separation from Service, any Gross-Up

9



--------------------------------------------------------------------------------



 



Payment or Underpayment otherwise due to Executive following the Termination
Date and on or within the six (6) month period following Executive’s Separation
from Service will accrue during such period and will become payable in a lump
sum payment (less any applicable withholding taxes) on the date six (6) months
and one (1) day following the date of Executive’s Separation from Service.
          (d) Termination for Disability. If at any time during the Employment
Term Executive becomes unable to perform his duties as an employee as a result
of incapacity, which gives rise to termination of employment for Disability,
then (i) Executive will be entitled to receive payments and benefits in
accordance with the Company’s then applicable plans, policies, and arrangements;
provided, however, that to the extent such payments or benefits are “separation
pay” within the meaning of Section 409A, such payments and benefits will be paid
or provided at the same time and in the same form as similar payments and
benefits are provided under Section 7(b) in connection with Executive’s
Constructive Termination or involuntary termination without Business Reasons;
(ii) Executive’s outstanding Incentive Awards and other stock options and equity
arrangements will expire in accordance with the terms of the applicable award
agreement(s) and the Company stock plans under which they were granted; and
(iii) with respect to any accrued but un-granted Incentive Awards pursuant to
Section 6(a), Executive will be entitled to receive a lump sum cash payment
equal to the value of the vesting acceleration that Executive would have
received, in accordance with the disability provisions set forth in the
Company’s equity award policy then in effect had Executive’s employment not been
terminated for Disability prior to the date those awards would have been
granted. The amount payable pursuant to Section 7(d)(iii) will be determined by
multiplying the percentage of vesting acceleration to which Executive would have
been entitled in accordance with the disability provisions set forth in the
Company’s equity award policy then in effect by the result of $7,000,000 minus
the sum of the Base Salary and Target Bonus for the year in which the
Termination Date occurs. This payment will be made on the first regular Company
pay day at least six (6) months after the Termination Date or, if later, at
least six (6) months after the date of Executive’s Separation from Service.
          (e) Voluntary Termination, Involuntary Termination for Business
Reasons or Termination following a Change in Control. If (i) Executive
voluntarily terminates his employment (other than in the case of a Constructive
Termination), (ii) Executive is terminated involuntarily for Business Reasons,
or (iii) Executive’s employment is terminated within the twelve (12) month
period following a Change in Control to which Section 7(c) applies, then in any
such event (A) all further vesting of Executive’s Incentive Awards and other
equity arrangements will cease immediately (it being understood that the
Executive’s Incentive Awards will fully vest upon such a Change in Control as
provided in Section 6(a)) and such awards will expire in accordance with the
terms of the applicable award agreement(s), (B) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), and (C) Executive will not be entitled to any severance
but Executive will be paid all accrued but unpaid PTO, expense reimbursements
and other benefits due to Executive through his termination date under any
Company-provided or paid plans, policies, and arrangements.
          (f) Termination Upon Death. If Executive’s employment is terminated
because of death, then (i) Executive’s representatives will be entitled to
receive payments and

10



--------------------------------------------------------------------------------



 



benefits in accordance with the Company’s then applicable plans, policies, and
arrangements; provided, however, that to the extent such payments or benefits
are “separation pay” within the meaning of Section 409A, such payments and
benefits will be paid or provided at the same time and in the same form as
similar payments and benefits are provided under Section 7(b) in connection with
Executive’s Constructive Termination or involuntary termination without Business
Reasons; and (ii) Executive’s outstanding Incentive Awards and other equity
arrangements will expire in accordance with the terms of the applicable award
agreement(s) and the Company stock plans under which they were granted.
          (g) Exclusivity. The provisions of this Section 7 are intended to be
and are exclusive and in lieu of any other rights or remedies to which Executive
or the Company may otherwise be entitled, either at law, tort or contract, in
equity, or under this Agreement, in the event of any termination of Executive’s
employment. Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in paragraph (b), (c), (d), (e) or (f) of this Section 7,
whichever will be applicable and those benefits required to be provided by law.
          (h) Mitigation. Amounts provided under this Section 7 will not be
reduced by any future earnings Executive may receive following the termination
of his employment with the Company.
          (i) Code Section 409A.
               (i) Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no Deferred Compensation Separation Benefits (as defined below)
or other severance benefits that otherwise are exempt from Section 409A (as
defined below) pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
considered due or payable until Executive has a Separation from Service. In
addition, as Executive currently is a “specified employee” within the meaning of
Section 409A and the Company anticipates that Executive will continue to be a
specified employee until Executive’s Separation from Service, the severance
benefits payable to Executive under this Agreement that are considered deferred
compensation under Section 409A, if any, and any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) will, except in the
case of death, be delayed for the period beginning on the Termination Date and
ending on the date that is six (6) months following the Termination Date or, if
later, six (6) months following the date of Executive’s Separation from Service.
All subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following his Separation from Service but
prior to the six (6) month anniversary of his date of separation, then any
payments delayed in accordance with this Section 7(i) or otherwise will be
payable in a lump sum (less applicable withholding taxes) to Executive’s estate
as soon as administratively practicable after the date of his death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.
               (ii) Amendments to this Agreement to Comply with Section 409A. It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of

11



--------------------------------------------------------------------------------



 



the payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to Executive.
     8. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Business Reasons. “Business Reasons” means (i) gross negligence,
willful misconduct or other willful malfeasance by Executive in the performance
of his duties, (ii) Executive’s conviction of a felony, or other criminal
offense involving moral turpitude, or (iii) Executive’s material breach of this
Agreement, including without limitation any repeated breach of Sections 9
through 12 hereof, provided that, in the case of clauses (i) or (iii) above, the
Board provides written notice of such “Business Reason” to the Executive,
specifically identifying the circumstance(s) which the Board believes constitute
such “Business Reason”, and Executive will have the opportunity to cure such
circumstances to the reasonable satisfaction of the Board within thirty
(30) days following the delivery of such notice; provided, further, that at the
conclusion of such thirty (30) day cure period, the final determination of the
occurrence of “Business Reasons” and/or the effectiveness of any such cure, will
be made at a meeting of the Board at which Executive (and, at Executive’s
option, his counsel) will have had a right to participate. For purpose of this
paragraph, no act or failure to act by Executive will be considered “willful”
unless done or omitted to be done by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company or its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company will be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company. The Board must notify Executive of any event constituting Business
Reasons within ninety (90) days following any Board member’s (excluding
Executive) actual knowledge of its existence (which period will be extended
during the period of any reasonable investigation conducted in good faith by or
on behalf of the Board) or such event will not constitute Business Reasons under
this Agreement.
          (b) Disability. “Disability” will mean that Executive has been unable
to perform his duties as an employee as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company with the consent of the Executive or his representative
(unless such consent is unreasonably withheld or delayed). Termination resulting
from Disability may only be effected after at least sixty (60) days written
notice by the Company of its intention to terminate Executive’s employment. In
the event that Executive resumes the performance of substantially all of his
duties hereunder before the termination of his employment becomes effective, the
notice of intent to terminate automatically will be deemed to have been revoked.
          (c) Termination Date. “Termination Date” will mean (i) if this
Agreement is terminated on account of death, the date of death; (ii) if this
Agreement is terminated for

12



--------------------------------------------------------------------------------



 



Disability, the date specified in Section 8(b); (iii) if this Agreement is
terminated by the Company, the date on which indicated in a notice of
termination that is given to Executive by the Company in accordance with
Sections 7(a) and 14(a); (iv) if the Agreement is terminated by Executive, the
date indicated in a notice of termination given to the Company by Executive in
accordance with Sections 7(a) and 14(a); or (v) if this Agreement expires by its
terms, then the last day of the term of this Agreement.
          (d) Constructive Termination. A “Constructive Termination” will be
deemed to occur if Executive elects to voluntarily terminate employment within
the ninety (90) day period immediately following any of the following events:
(i) Executive’s position changes as a result of an action by the Company such
that (A) Executive will no longer be Chief Executive Officer of the Company,
(B) Executive will have duties and responsibilities demonstrably less than those
typically associated with a Chief Executive Officer, or (C) Executive will no
longer report directly to the Board; provided that if the Board determines by
unanimous vote of all directors (excluding Executive) that it is required either
by law or by rule of any exchange or listing entity whose rules must be complied
with in order for the Company to maintain such listing that Executive not be
Chief Executive Officer, then the involuntary removal of Executive from the
position of Chief Executive Officer will not, in and of itself, constitute a
Constructive Termination, (ii) Executive is required to relocate his place of
employment, other than a relocation within fifty (50) miles of the Company’s
current Stamford headquarters, (iii) there is a reduction in Executive’s Base
Salary or Target Bonus other than any such reduction consistent with, a general
reduction of pay across the executive staff as a group, as an economic or
strategic measure due to poor financial performance by the Company, or
(iv) there occurs any other material breach of this Agreement by the Company
(including, without limitation, any breach of Section 14(c), but excluding the
termination of Executive’s service as a director due to applicable legal or
listing requirements or stockholders failing to reelect Executive to the Board)
after a written demand for substantial performance is delivered to the Board by
Executive which specifically identifies the manner in which Executive believes
that the Company has materially breached this Agreement, and the Company has
failed to cure such breach to the reasonable satisfaction of Executive within
thirty (30) days following the delivery of such notice, during which thirty
(30) day notice period, the ninety (90) day period described above will be
tolled.
          (e) Change in Control. “Change in Control” will mean the happening of
any of the events described in Section 2(e)(ii) of the Plan (without regard to
when Awards were granted under the Plan, as such term is defined in the Plan).
          (f) Separation from Service. “Separation from Service” will mean
Executive’s “separation from service” within the meaning of Section 409A.
     9. Confidential Information.
          (a) Executive acknowledges that the Confidential Information relating
to the business of the Company and its subsidiaries which Executive has obtained
or will obtain during the course of his association with the Company and
subsidiaries and his performance under this Agreement are the property of the
Company and its subsidiaries. Executive agrees that he will not disclose or use
at any time, either during or after the Employment Term, any Confidential
Information without the written consent of the Board, other than proper
disclosure or use in the

13



--------------------------------------------------------------------------------



 



performance of his duties hereunder. Executive agrees to deliver to the Company
at the end of the Employment Term, or at any other time that the Company may
request, all memoranda, notes, plans, records, documentation and other materials
(and copies thereof) containing Confidential Information relating to the
business of the Company and its subsidiaries, no matter where such material is
located and no matter what form the material may be in, which Executive may then
possess or have under his control. If requested by the Company, Executive will
provide to the Company written confirmation that all such materials have been
delivered to the Company or have been destroyed. Executive will take all
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft.
          (b) “Confidential Information” will mean information which is not
generally known to the public and which is used, developed, or obtained by the
Company or its subsidiaries relating to the businesses of any of the Company and
its subsidiaries or the business of any customer thereof including, but not
limited to: products or services; fees, costs and pricing structure; designs;
analyses; formulae; drawings; photographs; reports; computer software, including
operating systems, applications, program listings, flow charts, manuals and
documentation; databases; accounting and business methods; inventions and new
developments and methods, whether patentable or unpatentable and whether or not
reduced to practice; all copyrightable works; the customers of any of the
Company and its subsidiaries and the Confidential Information of any customer
thereof; and all similar and related information in whatever form. Confidential
Information will not include any information which (i) was rightfully known by
Executive prior to the Employment Term, (ii) is publicly disclosed by law or in
response to an order of a court or governmental agency, (iii) becomes publicly
available though no fault of Executive or (iv) has been published in a form
generally available to the public prior to the date upon which Executive
proposes to disclose such information. Information will not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all the material features comprising such
information have been published in combination.
     10. Inventions and Patents. In the event that Executive, as a part of
Executive’s activities on behalf of the Company, generates, authors or
contributes to any invention, new development or method, whether or not
patentable and whether or not reduced to practice, any copyrightable work, any
trade secret, any other Confidential Information, or any information that gives
any of the Company and its subsidiaries an advantage over any competitor, or
similar or related developments or information related to the present or future
business of any of the Company and its subsidiaries (collectively “Developments
and Information”), Executive acknowledges that all Developments and Information
are the exclusive property of the Company. Executive hereby assigns to the
Company, its nominees, successors or assigns, all rights, title and interest to
Developments and Information. Executive will cooperate with the Board to protect
the interests of the Company and its subsidiaries in Developments and
Information. Executive will execute and file any document related to any
Developments and Information requested by the Board including applications,
powers of attorney, assignments or other instruments which the Board deems
necessary to apply for any patent, copyright or other proprietary right in any
and all countries or to convey any right, title or interest therein to any of
the Company’s nominees, successors or assigns.
     11. No Conflicts.

14



--------------------------------------------------------------------------------



 



          (a) Executive agrees that during the Employment Term, in his
individual capacity he will not enter into any agreement, arrangement or
understanding, whether written or oral, with any supplier, contractor,
distributor, wholesaler, sales representative, representative group or customer,
relating to the business of the Company or any of its subsidiaries, without the
express written consent of the Board.
          (b) As long as Executive is employed by the Company or any of its
subsidiaries, Executive agrees that he will not, except as set forth in
Section 1, or with the express written consent of the Board, become engaged in,
render services for, or permit his name to be used in connection with, any
for-profit business other than the business of the Company, any of its
subsidiaries or any corporation or partnership in which the Company or any of
its subsidiaries have an equity interest.
     12. Non-Competition Agreement.
          (a) Executive acknowledges that his services are of a special, unique
and extraordinary value to the Company and that he has access to the Company’s
trade secrets, Confidential Information and strategic plans of the most valuable
nature. Accordingly, Executive agrees that for the period of thirty-six
(36) months following the Termination Date, Executive will not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business competing with the businesses of
the Company or any of its subsidiaries as such businesses exist or are in
process of development on the Termination Date (as evidenced by written
proposals, market research or similar materials), including without limitation
the publication of periodic research and analysis of the information technology
industries. Nothing herein will prohibit Executive from being a passive owner of
not more than 1% of the outstanding stock of any class of a corporation that is
publicly traded, so long as Executive has no active participation in the
business of such corporation.
          (b) In addition, for a period of thirty-six (36) months commencing on
the Termination Date, Executive will not (i) directly or indirectly induce or
attempt to induce any employee of the Company or any subsidiary (other than his
own assistant) to leave the employ of the Company or such subsidiary, or in any
way interfere with the relationship between the Company or any subsidiary and
any employee thereof, (ii) hire directly or though another entity any person who
was an employee of the Company or any subsidiary at any time during the then
preceding twelve (12) months, provided that Executive may hire any such person
who responds to a general advertisement offering employment so long as such
person did not have regular contact with Executive in the course of his or her
employment with the Company, (iii) directly or indirectly induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary, or (iv) disparage the Company, its executive officers, or its
directors.
          (c) Executive agrees that these restrictions on competition and
solicitation will be deemed to be a series of separate covenants not-to-compete
and a series of separate non-solicitation covenants for each month within the
specified periods, separate covenants not-to-compete and non-solicitation
covenants for each state within the United States and each country

15



--------------------------------------------------------------------------------



 



in the world, and separate covenants not-to-compete for each area of
competition. If any court of competent jurisdiction will determine any of the
foregoing covenants to be unenforceable with respect to the term thereof or the
scope of the subject matter or geography covered thereby, such remaining
covenants will nonetheless be enforceable by such court against such other party
or parties or upon such shorter term or within such lesser scope as may be
determined by the court to be enforceable.
          (d) Because Executive’s services are unique and because Executive has
access to Confidential Information and strategic plans of the Company of the
most valuable nature, the parties agree that the covenants contained in this
Section 12 are necessary to protect the value of the business of the Company and
that a breach of any such covenant would result in irreparable and continuing
damage for which there would be no adequate remedy at law. The parties agree
therefore that in the event of a breach or threatened breach of this Agreement,
the Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.
     13. SEC Compliance. The Company covenants that:
          (a) at all times during the Employment Term and the term of any
Incentive Awards, if later, the Company will use commercially reasonable efforts
to maintain in effect a valid and effective registration statement on Form S-8
filed with the Securities Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”) covering any outstanding equity awards
made to Executive; provided, however, that nothing contained herein shall be
deemed to limit the right of the Company, in good faith, to suspend or withdraw
such registration so long as the Company thereafter uses commercially reasonable
efforts to comply with this provision; and
          (b) for so long as Executive holds either Incentive Awards or shares
of Common Stock of the Company obtained through the vesting or exercise of an
Incentive Award, and until Executive is free to sell all of the shares
underlying, relating to or obtained through the vesting or exercise of,
Incentive Awards pursuant to Rule 144 promulgated under the Securities Act, in a
ninety (90) day period, the Company will include in such Registration Statement
on Form S-8 described in clause (i) above a customary reoffer prospectus
covering Executive’s offer and sale of stock obtained through the vesting or
exercise of Incentive Awards in any manner requested by the Executive from time
to time.
     14. Miscellaneous Provisions.
          (a) Notice. Notices and all other communications contemplated by this
Agreement will be in writing, will be effective when given, and in any event
will be deemed to have been duly given (i) when delivered, if personally
delivered, (ii) three (3) business days after deposit in the U.S. mail, if
mailed by U.S. registered or certified mail, return receipt requested, or (iii)
one (1) business day after the business day of deposit with Federal Express or
similar overnight courier, if so delivered, freight prepaid. In the case of
Executive, notices will be addressed to him at the home address which he most
recently communicated to the Company in writing, provided that a copy of such
notice is delivered to the Executive’s last known attorneys.

16



--------------------------------------------------------------------------------



 



In the case of the Company, notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its Corporate
Secretary.
          (b) Notice of Termination. Any termination by the Company or Executive
will be communicated by a notice of termination to the other party hereto given
in accordance with paragraph (a) hereof. Such notice will indicate the specific
termination provision in this Agreement relied upon.
          (c) Successors.
               (i) Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets will be entitled to assume the rights and will be obligated to
assume the obligations of the Company under this Agreement and will agree to
perform, in good faith, the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which becomes bound by the terms of this Agreement by
operation of law or this Agreement.
               (ii) Executive’s Successors. The terms of this Agreement and all
rights of Executive hereunder will inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
               (iii) No Other Assignment of Benefits. Except as provided in this
Section 14(c), the rights of any person to payments or benefits under this
Agreement will not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection (iii) will be void.
          (d) Waiver; Amendment. No provision of this Agreement will be amended,
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
          (e) Entire Agreement. This Agreement will supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the parties with respect to the subject
matter hereof.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
          (g) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in New
York, New York, in

17



--------------------------------------------------------------------------------



 



accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. No party will be entitled to seek or be awarded
punitive damages. All attorneys fees and costs will be allocated or apportioned
as agreed by the parties or, in the absence of an agreement, in such manner as
the arbitrator or court will determine to be appropriate to reflect the final
decision of the deciding body as compared to the initial positions in
arbitration of each party. This Agreement will be construed in accordance with
and governed by the laws of the State of New York as they apply to contracts
entered into and wholly to be performed within such State by residents thereof.
          (h) Withholding of Taxes. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.
          (i) Indemnification. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, with such insurance coverage and indemnification
to be in accordance with the Company’s standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director.
          (J) Compliance with Company Policies. During the Employment Term,
Executive will comply with all Company policies generally applicable to the
Company’s executive officers.
          (k) Legal Fees. The Company will pay directly the reasonable fees and
expenses of counsel retained by Executive in connection with the preparation,
negotiation and execution of this amended Agreement, up to a maximum of $10,000.
          (l) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

            GARTNER, INC.
      By:   -s- Anne Sutherland Fuchs [y74719y7471901.gif]         Anne
Sutherland Fuchs, Chairman,         Compensation Committee of the Board of
Directors        EUGENE A. HALL
                     

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

            GARTNER, INC.
      By:           Anne Sutherland Fuchs, Chairman,         Compensation
Committee of the Board of
Directors        Eugene A. Hall
      -s- EUGENE A. HALL [y74719y7471902.gif]                

19



--------------------------------------------------------------------------------



 



         

Exhibit A

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     This Release Agreement (the “Agreement”) is made by and between Eugene A.
Hall (“Executive”) and Gartner, Inc. (“Company”) (jointly referred to as the
“Parties”).
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
     1. Consideration. The Company agrees to provide Executive with the
consideration set forth in the Employment Agreement between Executive and the
Company dated February 15, 2007, as amended on December 31, 2008 (the
“Employment Agreement”). No consideration shall be due or payable to Executive
by the Company until the Effective Date of this Agreement, as that term is
defined below.
     2. Payment of Salary. Executive acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, interest,
severance, stock, stock options, vesting, fees, business expenses, and any and
all benefits and compensation due to Executive, with the exception of the
consideration provided for in this Agreement.
     3. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Executive, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company and the other Releasees from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation:
          (a) any and all claims relating to or arising from Executive’s
employment with the Company or the termination of that employment;
          (b) any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
          (c) any and all claims under the law of any jurisdiction, including,
but not limited to, wrongful discharge of employment; constructive discharge
from employment; termination in violation of public policy; discrimination;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 



--------------------------------------------------------------------------------



 



          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Fair Credit Reporting Act; the Sarbanes Oxley Act;
the Connecticut Fair Employment Practices Act; the Connecticut Human Rights and
Opportunities Law; and the Connecticut General Statute Title 31;
          (e) any and all claims for violation of the federal, or any state,
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          (g) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement; and
          (h) any and all claims for attorney fees and costs.
     The Company and Executive agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to (a) any obligations
incurred under this Agreement, including, without limitation, the obligation to
provide the consideration referenced in Section 1, (b) payment of accrued
benefits under an employee benefit plan, to the extent and in the manner
prescribed by the plan documents; (c) the election of continued healthcare
coverage under an employee health plan pursuant to COBRA; (d) the application
for and/or receipt of unemployment benefits to the extent eligible; (e) the
receipt of indemnification under the Company’s charter, bylaws or other
organizational documents of the Company, or (f) any claims for benefits under
the Director & Officer insurance of the Company.
     4. Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he has been advised by this writing that:

  a.   he should consult with an attorney prior to executing this Agreement;    
b.   he has twenty-one (21) calendar days within which to consider this
Agreement;     c.   he has seven (7) calendar days following his execution of
this Agreement to revoke this Agreement;     d.   this ADEA waiver shall not be
effective until the revocation period has expired; and,

-2-



--------------------------------------------------------------------------------



 



  e.   nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

ANY REVOCATION SHOULD BE IN WRITING AND DELIVERED TO LEWIS G. SCHWARTZ, AT 56
TOP GALLANT ROAD, STAMFORD, CT 06904 ON OR BEFORE 11:59 P.M. ON THE SEVENTH DAY
AFTER EXECUTIVE’S EXECUTION OF THIS AGREEMENT.
     5. No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against any of the Releasees.
     6. No Assistance. Executive agrees that he will not knowingly counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so. Executive agrees both to immediately notify the Company upon receipt
of any such subpoena or court order, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or court order to the Company. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.
     7. Breach. Executive acknowledges and agrees that any breach of any
provision of this Agreement by Executive shall constitute a material breach of
this Agreement and shall entitle the Company immediately to recover the
consideration provided to Executive under this Agreement.
     8. Non-Disparagement. The Parties agree to refrain from (i) any defamation,
libel or slander, or (ii) tortious interference with the contracts and
relationships, in either case, of the other Party (and, in the case of
Executive, the Releasees as well).
     9. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of potential claims. No
action taken by the Parties, previously or in connection with this Agreement,
shall be construed to be: (a) an admission of the truth or falsity of any claims
made, or (b) an admission by either party of any fault or liability whatsoever
to the other party or to any third party.
     10. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     11. Severability. In the event that any provision in this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue

-3-



--------------------------------------------------------------------------------



 



in full force and effect without said provision so long as the remaining
provisions remain intelligible and continue to reflect the original intent of
the Parties.
     12. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the subject matter of this
Agreement.
     13. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or their authorized representatives.
     14. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees incurred in
connection with such an action.
     15. Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard for choice of law provisions.
     16. Effective Date. This Agreement will become effective on the eighth day
after it has been signed by both Parties (the “Effective Date”), provided that
Employee has not revoked the Agreement before that date. This Agreement shall
become effective or enforceable, and the consideration provided herein shall not
be payable, until the Effective Date.
     17. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     18. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and with the full intent of releasing all claims, and without any
duress or undue influence by any of the Parties. The Parties acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
set forth below.

                 
Dated:
          By:    
 
 
 
         
 
For Gartner, Inc.
 
               
Dated:
          By:    
 
 
 
         
 
Eugene A. Hall

-5-